DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3 and 5-17 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An electronic device, comprising: a first substrate having a display area comprising a biometric sensing region and a non- sensing region; a display layer disposed on the first substrate, wherein the display layer comprises a first display region and a second display region, the first display region corresponds to the non-sensing region, the second display region corresponds to the biometric sensing region, and a reflectivity of the first display region is different from a reflectivity of the second display region; a biometric sensing module disposed corresponding to the biometric sensing region; a light altering member at least partially formed in the biometric sensing region, wherein the light altering member comprises a reflecting layer and the reflecting layer comprises a plurality of openings; and a supporting film disposed under the first substrate and contacting the first substrate, wherein a reflectivity of the biometric sensing region is greater than a reflectivity of the non-sensing region, the supporting film comprises a hole, and the biometric sensing module disposed corresponding to the hole” in combination with the other claimed limitations set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628     

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628